Citation Nr: 0918039	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-24 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION


The veteran's active military service extended from July 1945 
to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The case was previously before the Board in June 2008, when 
it was remanded for examination of the veteran and medical 
opinions.  Unfortunately, the requested development has not 
been completed with respect to the Veteran's claim for 
service connection for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
tinnitus.  He is a World War II veteran who served from July 
1945 to December 1946.  He claims that acoustic trauma, in 
the form of weapons fire, during service has caused a current 
tinnitus disability.  He is service-connected for hearing 
loss at a 70 percent disability rating.  

The veteran's service records are reported destroyed and 
unavailable.  The only available service record is his 
discharge document which shows that he had no foreign service 
and that his military occupational specialty was as a 
"finance technical clerk."  However, this document does 
confirm that the veteran received training in the M1 rifle 
and the .30 caliber light machine gun, being designated an 
expert rifleman and first class gunner respectively in each 
weapon.  

In June 2008, the Board remanded this case so that an 
audiology Compensation and Pension examination of the Veteran 
could be conducted.  The remand specifically requested nexus 
opinions with respect to the relationship between the 
Veteran's claimed hearing loss and tinnitus, and his active 
military service.  The August 2008 examination report did not 
provide the requested opinion with respect to the Veteran's 
tinnitus.  Moreover, since service connection has been 
granted for hearing loss, an opinion as to the relationship 
between the tinnitus and service-connected hearing loss is 
also required.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from August 7, 2007, to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Associate with the claims folder VA 
records pertaining to the Veteran that are 
dated from August 7, 2007, to the present.

2.  Return the claims file to the examiner 
who conducted the August 2008 audiology 
Compensation and Pension examination.  The 
examiner is requested to offer the 
following opinions:

*	Is it is at least as likely as not 
(50% chance) that the Veteran's 
current recurrent tinnitus, as 
indicated on the August 2008 
examination report, is caused by the 
veteran's exposure to weapons noise 
during service?  

*	Is it is at least as likely as not 
(50% chance) that the Veteran's 
current recurrent tinnitus, as 
indicated on the August 2008 
examination report, is caused by or 
related to, the veteran's service 
connection bilateral sensorineural 
hearing loss?  If not, is the 
Veteran's tinnitus at least as likely 
as not aggravated by the service-
connected hearing loss?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner.  The examiner should 
provide complete rationale for all 
conclusions reached.  If the requested 
medical opinions cannot be rendered 
without additional examination of the 
Veteran, then the appropriate examination 
should be scheduled.  

3.  Following the above, readjudicate the 
veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


